DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      ROBB KACHUR SEBASTY,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-974

                              [March 7, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Elizabeth Anne Scherer, Judge; L.T. Case No. 16-
13700CF10A.

  Daniel A. Callahan of Daniel A. Callahan, P.A., Fort Lauderdale, for
appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Jonathan P.
Picard, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS, JJ., and WEISS, DALIAH, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.